DETAILED ACTION
Responsive to the Applicant reply filed on 12/23/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2021has been entered. 
Response to Amendment
The amendment filed 12/23/2021 has been entered. Claims 1, 5, 7, 9-11, 13 and 17 have been amended. Claim 21 is newly added. Claims 1-17 and 21 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the independent claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 6, 8, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feekes (US 20150117639 A1) in view of Nagelberg et al. (US 10396985 B1 hereinafter “Nagelberg”) in view of Warrier (US 20160103984 A1).
Regarding claim 1, (Currently Amended) Feekes discloses an apparatus for joining an Internet of Things (IoT) network as an IoT device, the apparatus comprising (Fig. 2, 104): 
a communicator (Fig. 4, 406 and 408 are included in Receiving Device 104, communication interfaces) configured to receive, from an electronic device (Fig. 2, Transmitting Device 102), encrypted auto-onboard configuration data encrypted by the electronic device based on a user command and associated with the IoT network ([0016] the devices 102-104 may be any network connected device including, Internet-of-Things (IOT) devices; [0021] the Transmitting Device 102 [“electronic device”] and the Receiving Device 104 [“apparatus”] both include an encryption engine 200. Biometric Key 202 [“user command”, See para.0018 regarding Data Template 128] can serve the same or substantially similar function as the public key in an encryption algorithm but is not made public; [0026] the data would be biometrically encrypted in a way [“encrypted auto-onboard configuration data”] that is specific to an individual consumer. In this instance, the Security Agent 120 of the Receiving Device 104 would then be able to decrypt the copy-protected data only for the purchaser associated with the download), 
a sensor configured to detect the user command ([0018] the Data Template 128 [“sensor”] represents captured biometric data unique to a particular user, such as a fingerprint); and 
based on the communicator receiving the encrypted auto-onboard configuration data encrypted by the electronic device, decrypt the encrypted auto-onboard configuration data using the decryption key, obtain auto-onboard configuration data, and join the IoT network using the auto-onboard [0016] the devices 102-104 may be any network connected device including, but not limited to, … , Internet-of-Things (IOT) devices; [0026] the data would be biometrically encrypted in a way that is specific to an individual consumer [“encrypted auto-onboard configuration data”, See details Fig. 3 and corresponding portion of the specification]. In this instance, the Security Agent 120 of the Receiving Device 104 [“apparatus”] would then be able to decrypt the copy-protected data only for the purchaser associated with the download [“join the IoT network based on receiving the encrypted auto-onboard configuration data”, since successfully completed communication b/t IOT devices]).
Although Feekes teaches, in paragraph 0026, the “biometrically encrypted data”, it does not explicitly teach, “the encrypted auto-onboard configuration data comprises information of an auto-onboard configuration by which the apparatus joins the IoT network”.
In a same field of endeavor, Nagelberg discloses the apparatus wherein the encrypted auto-onboard configuration data comprises information of an auto-onboard configuration by which the apparatus joins the IoT network (col. 17, ln. 30-23, the communications between computing devices may be encrypted or otherwise secured; col. 7, ln.07-16, the access request 128 may be to digitally sign a document such as a digital contract. The access request 128 may include the certificate 120 [“information of an encrypted auto-onboard configuration data”, See details Fig. 7, 702-708 and corresponding portion of the specification] to enable the receiving service to verify the identity of the user 104).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Feekes with the teachings of Nagelberg to include the encrypted auto-onboard configuration data that comprising information of an auto-onboard configuration by which the apparatus joins the IoT network. One of ordinary skill in the art would have been motivated to make this modification because it may be directed to generating a signature key for a user based at least partly on biometric data of the user, and based on the signature key generating a verification key to include in a certificate for use in verifying the user's identity (col.01, ln. 42-46).
Although Feekes teaches, in paragraph 0026, “decrypt the copy protected data”, it does not explicitly teach, “in response to the sensor detecting the user command detected by the electronic device, generate a decryption key based on features extracted from the user command”.
In a same field of endeavor, Warrier discloses the apparatus, wherein at least one processor configured to (Fig. 1, decryption device 20): in response to the sensor detecting the user command detected by the electronic device, generate a decryption key based on features extracted from the user command ([0069] the decryption device 20 [“apparatus”] may need to be configured to generate a key from biometric information using the same key generation algorithm as the encryption module 142 of the encryption device 10 [“in response to the sensor detecting by the electronic device”]; [0091] the decryption module 260 [included in decryption device 20 “apparatus”] may generate the decryption key in step S24 from the detected biometric information).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Feekes and Nagelberg with the teachings of Warrier to generate a decryption key based on features extracted from the user command in response to the sensor detecting the user command detected by the electronic device. One of ordinary skill in the art would have been motivated to make this modification because presentation of the decrypted content of the document can be restricted to the display of the decryption device 20 [or the apparatus], which can lead to improved security of the document [0127].

Regarding claim 2, (Previously Presented) the combination of Feekes, Nagelberg and Warrier discloses the apparatus of claim 1, wherein the user command comprises at least one of a voice command, a fingerprint input, a touch input, an iris input, a vein input, a face input, a temperature [Feekes: 0018] the Data Template 128 [“sensor”] represents captured biometric data unique to a particular user, such as a fingerprint).

Regarding claim 3, (Previously Presented) the combination of Feekes, Nagelberg and Warrier discloses the apparatus of claim 1, wherein the generating of the decryption key comprises: determining an initialization vector based on the features; and generating the decryption key based on the initialization vector ([Warrier: 0069] the decryption device 20 [“apparatus”] may need to be configured to generate a key from biometric information [“initialization vector”] using the same key generation algorithm as the encryption module 142 of the encryption device 10; [0091] the decryption module 260 [included in decryption device 20, “apparatus”] may generate the decryption key in step S24 from the detected biometric information [“initialization vector”]).

Regarding claim 4, (Previously Presented) the combination of Feekes, Nagelberg and Warrier discloses The apparatus of claim 1, wherein the user command comprises a voice command, and wherein the features comprise at least one of voice text, a tract size, a vocal tract shape, a frequency, an amplitude and aperiodic energy, or a spectral slope in the voice command ([Nagelberg: col. 10, ln. 52-54] Voiceprint data may be employed by analyzing portions of the waveform [“vocal tract shape”] of the collected audio data of the user's voice).

Regarding claim 6, (Previously Presented) the combination of Feekes, Nagelberg and Warrier discloses the apparatus of claim 1, wherein the user command comprises a fingerprint input, and wherein the features comprise ridge patterns ([Feekes: 0018] the Data Template 128 represents captured biometric data unique to a particular user, such as a fingerprint [ridge flow information, defined in para.0021]).

Regarding claim 8, (Original) the combination of Feekes, Nagelberg and Warrier discloses the apparatus of claim 1, wherein the auto-onboard configuration data comprises at least one of access point credentials of the IoT network, server information of the IoT network, login credentials for connecting to the IoT network, user account information for logging in the IoT network, or network configuration information for connecting to the IoT network ([Nagelberg: col. 7, ln. 12-20] The access request 128 may include the certificate 120 [including verification key 122 to verify the identity of the user 104 “login credentials”, See col. 6, ln. 57-59 and col. 11, ln. 31-32] to enable the receiving service to verify the identity of the user 104. To enable identity verification, the user device 102 may also provide the signature key 112. The third party service 126 may extract the verification key 122 from the certificate 120 [“login credentials”] and determine whether the verification key 122 and signature key 112 are an associated pair of keys).

Regarding claim 10, (Currently Amended) the combination of Feekes, Nagelberg and Warrier discloses the apparatus of claim 1, wherein the at least one processor is further configured to authenticate the user command based on the features and generate the decryption key in response to determining that the authenticating is successful ([Feekes: 0026] the Security Agent 120 of the Receiving Device 104 would then be able to decrypt the copy protected data only for a specific user [“in response to determining that the authenticating”]; [Warrier: 0069-0070] the decryption device 20 [“processor”] may need to be configured to generate a key from biometric information using the same key generation algorithm as the encryption module 142 of the encryption device 10; [0091] the decryption module 260 [included in decryption device 20 “apparatus”] may generate the decryption key in step S24 [“generate the decryption key”] from the detected biometric information. When the encryption module 142 accesses the database 50 to retrieve the biometric information, the sender S using the encryption device 10 may need to be authenticated using, for example, authentication information of the sender S (e.g., identification information and a password)[“in response to determining that the authenticating”]).

Regarding claim 21, (New) the combination of Feekes, Nagelberg and Warrier discloses the apparatus of claim 1, wherein the user command comprises a voice command detected by the electronic device and the apparatus ([Feekes: 0021] the Transmitting Device 102 and the Receiving Device 104 both include the Data Template 128 (FIG. 1). The pointer can be used to sample data from the Data Template 128 which is used to generate, in this example, the Biometric Key 202; [Warrier: Fig. 5, 0094] FIG. 5 is merely one example of the processing performed by the decryption device 20. steps S20 and S22 may be performed simultaneously in parallel).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feekes (US 20150117639 A1) in view of Nagelberg et al. (US 10396985 B1 hereinafter “Nagelberg”) in view of Warrier (US 20160103984 A1) as applied to claim 1 above, and further in view of Choi (US 20150312041 A1).
Regarding claim 5, (Currently Amended) the combination of Feekes, Nagelberg and Warrier may not explicitly teach, but Choi, which is a same field of endeavor, discloses the apparatus of claim 1, wherein the user command comprises a writing input of a user, and wherein the features comprise a user's writing pattern of predetermined passwords or code (para.0045, codes extracted from a physical signature (hand-written signature or dynamic signature) or a key stroke of the user, an input method of the biometric data, and the like are added to the certificate as an additional authentication element).
 the user inputs the physical signature or a key stroke to input a word or a number having a certain meaning, can be considered as the additional authentication element (para.0010). Thus, it may allow the user to securely and conveniently perform interactions that require some form of authentication.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feekes (US 20150117639 A1) in view of Nagelberg et al. (US 10396985 B1 hereinafter “Nagelberg”) in view of Warrier (US 20160103984 A1) as applied to claim 1 above, and further CHEONG (US 20170011210 A1 hereinafter “Cheong”).
Regarding claim 7, (Currently Amended) the combination of Feekes, Nagelberg and Warrier may not explicitly teach, but Cheong, which is a same field of endeavor, discloses the apparatus of claim 1, wherein the communicator is further configured to transmit, to the electronic device, a response indicating that the apparatus is on-boarded in a guest account of the IoT network (para.1039, the control module 4560 may apply a security mode (guest mode); para.1107, the electronic device temporarily borrows and uses the electronic device like in a guest mode).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Feekes, Nagelberg and Warrier with the teachings of Cheong to include the communicator being configured to transmit, to the electronic device, a response indicating that the apparatus is on-boarded in a guest account of the IoT network. One of ordinary skill in the art  it may interwork with an app of the other device, but it is highly likely to be used alone when the guest mode runs (para.1107).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feekes (US 20150117639 A1) in view of Nagelberg et al. (US 10396985 B1 hereinafter “Nagelberg”) in view of Warrier (US 20160103984 A1) as applied to claim 1 above, and further Wane (US 20160173156 A1).
Regarding claim 9, (Currently Amended) Feekes teaches, paragraph 0016, that the devices 102-104 may be any network connected device including, Internet-of-Things (IOT) devices. Wane, which is a same field of endeavor, further discloses the apparatus of claim 1, wherein the at least one processor is further configured to generate the decryption key by determining the decryption key based on symmetric parameters comprising at least one of identification information associated with the electronic device and the apparatus, identification information associated with a user of the electronic device and a user of the apparatus, or a model type of the electronic device and a model type of the apparatus (Wane: para.0110-0111, the encryption/decryption keys of the Filesystem (FS), which will hereinafter be referred to as JCVM keys. The FS may be one single relatively small file encrypted with the generated symmetric keys; para.0114,The JCVM keys are thus generated using the following formula: JCVM Keys=f (Biometric signature, Username, Password, Government ID, Device ID, Virtual eUICC ID, cellular modem ID [“identification information associated with a user of the electronic device and a user of the apparatus”])).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Feekes, Nagelberg and Warrier with the teachings of Wane to generate the decryption key by determining the decryption key based on symmetric parameters comprising at least one of identification information associated with the electronic device  the user-provided biometric information [or “user command”] as a parameter may create encryption, decryption, and signature keys (para.0050). Thus, devices implementing such concepts may enhance security to be connected devices such as IoT devices via digital signing of data, and encryption and decryption of data using encryption and decryption keys (para.0014, 0018 and para.0094).


Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feekes (US 20150117639 A1) in view of Nagelberg et al. (US 10396985 B1 hereinafter “Nagelberg”).
Regarding claim 11, (Currently Amended) Feekes discloses an electronic device for onboarding at least one Internet of Things (IoT) device in an IoT network, the electronic device comprising (Fig. 2, 104; [0016] the devices 102-104 may be any network connected device including, Internet-of-Things (IOT) devices; Examiner interprets the receiving device 104 as the electronic device. It should distinguish the interpretation of the claim 1 above (Emphasis added)): 
a communicator (Fig. 4, 406 and 408 are included in Receiving Device 104, communication interfaces), 
a sensor ([0018] the Data Template 128 [“sensor”] represents captured biometric data unique to a particular user, such as a fingerprint) and 
at least one processor configured to:
in response to the sensor detecting a user command detected by at least one IoT device, generate an encryption key based on features extracted from the user command ([0016] the devices 102-104 may be any network connected device including, but not limited to, Internet-of-Things (IOT) devices; [0023] the pointer is identified by the Receiving Device 104 [“electronic device”] based on one or more features in a data set that is unique such as a biometric attribute of the user [“user command”]. Then, the pointer can be used to sample data from the Data Template 128 which is used to generate, in this example, the Biometric Key 202 [“encryption key”]), 
encrypt auto-onboard configuration data associated with the IoT network using the encryption key ([0021] Transmitting Device 102 and the Receiving Device 104 both include an encryption engine 200. The Biometric Key 202 can serve the same or substantially similar function as the public key in an encryption algorithm (e.g. RSA, Chinese Remainder Algorithm, Diffie-Hellman, etc.) but is not made public; [0026] the data would be biometrically encrypted in a way [“encrypted auto-onboard configuration data”] that is specific to an individual consumer), 
control the communicator to transmit the encrypted auto-onboard configuration data to the at least one IoT device for onboarding the at least one IoT device in the IoT network ([0016] the devices 102-104 may be any network connected device including, Internet-of-Things (IOT) devices; [0020] The Receiving Device 104 communicates the encrypted SAI to the Transmitting Device 102 [“transmit the encrypted auto-onboard configuration data to one IoT device”] which uses the received data to select certain variables of an overall encryption scheme).
Although Feekes teaches, in paragraph 0026, the “biometrically encrypted data”, it does not explicitly teach, “auto-onboard configuration data comprises an auto-onboard configuration by which the at least one IoT device detecting the user command joins the IoT network”.
In a same field of endeavor, Nagelberg discloses the electronic device wherein the auto-onboard configuration data comprises an auto-onboard configuration by which the at least one IoT device detecting the user command joins the IoT network (col. 5, ln 02-11, the user device 102 is a less mobile device such as internet-of-things (IoT) device; col. 7, ln.07-16, the access request 128 may be to digitally sign a document such as a digital contract. The access request 128 may include the certificate 120 [“auto-onboard configuration data”, See details Fig. 7, 702-708 and corresponding portion of the specification] to enable the receiving service to verify the identity of the user 104).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Feekes with the teachings of Nagelberg to include an auto-onboard configuration by which the at least one IoT device detecting the user command joins the IoT network. One of ordinary skill in the art would have been motivated to make this modification because it may be directed to generating a signature key for a user based at least partly on biometric data of the user, and based on the signature key generating a verification key to include in a certificate for use in verifying the user's identity (col.01, ln. 42-46).

Regarding claim 12, (Previously Presented) the combination of Feekes and Nagelberg discloses the electronic device of claim 11, wherein the user command comprises at least one of a voice command, a fingerprint input, a touch input, an iris input, a vein input, a face input, a temperature input, or a writing input ([Feekes: 0018] the Data Template 128 [“sensor”] represents captured biometric data unique to a particular user, such as a fingerprint).

Regarding claim 13, (Currently Amended) the combination of Feekes and Nagelberg discloses the electronic device of claim 11, wherein the at least one processor is further configured to determine an initialization vector based on the features, and generate the encryption key based on the initialization vector ([Feekes: 0023] the pointer [“initialization vector”] is identified by the Receiving Device 104 [“electronic device”] based on one or more features in a data set that is unique such as a biometric attribute of the user [“features”]. Then, the pointer can be used to sample data from the Data Template 128 which is used to generate, in this example, the Biometric Key 202 [“encryption key”]).

Regarding claim 14, (Previously Presented) the combination of Feekes and Nagelberg discloses the electronic device of claim 11, wherein the user command comprises a voice command, and wherein the features comprise at least one of voice text, a tract size, a vocal tract shape, a frequency, an amplitude and aperiodic energy, or a spectral slope in the voice command ([Nagelberg: col. 10, ln. 52-54] Voiceprint data may be employed by analyzing portions of the waveform [“vocal tract shape”] of the collected audio data of the user's voice).

Regarding claim 16, (Original) the combination of Feekes and Nagelberg discloses the electronic device of claim 11, wherein the auto- onboard configuration data comprises at least one of access point credentials of the IoT network, server information of the IoT network, login credentials for connecting to the IoT network, user account information for logging in the IoT network, or network configuration information for connecting to the IoT network ([Nagelberg: col. 7, ln. 12-20] The access request 128 may include the certificate 120 [including verification key 122 to verify the identity of the user 104 “login credentials”, See col. 6, ln. 57-59 and col. 11, ln. 31-32] to enable the receiving service to verify the identity of the user 104. To enable identity verification, the user device 102 may also provide the signature key 112. The third party service 126 may extract the verification key 122 from the certificate 120 and determine whether the verification key 122 and signature key 112 are an associated pair of keys).
	


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feekes (US 20150117639 A1) in view of Nagelberg et al. (US 10396985 B1 hereinafter “Nagelberg”) as applied to claim 11 above, and further in view of CHEONG (US 20170011210 A1 hereinafter “Cheong”).
Regarding claim 15, (Original) the combination of Feekes and Nagelberg may not explicitly teach, but Cheong, which is a same field of endeavor, discloses the electronic device of claim 11, wherein the communicator is further configured to receive a response indicating that the at least one IoT device is on-boarded in a guest account of the IoT network (para.1039, the control module 4560 may apply a security mode (guest mode); para.1107, the electronic device temporarily borrows and uses the electronic device like in a guest mode).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Feekes and Nagelberg with the teachings of Cheong to include communicator that is further configured to receive a response indicating that the at least one IoT device is on-boarded in a guest account of the IoT network. One of ordinary skill in the art would have been motivated to make this modification because it may interwork with an app of the other device, but it is highly likely to be used alone when the guest mode runs (para.1107).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Feekes (US 20150117639 A1) in view of Nagelberg et al. (US 10396985 B1 hereinafter “Nagelberg”) as applied to claim 11 above, and further in view of Wane (US 20160173156 A1).
Regarding claim 17, (Currently Amended) Feekes teaches, paragraph 0016, that the devices 102-104 may be any network connected device including, Internet-of-Things (IOT) devices. Wane, which is a same field of endeavor, further discloses the electronic device of claim 11, wherein the at least one processor is further configured to generate the encryption key by determining the encryption key based on symmetric parameters which comprise at least one of identification information associated with the electronic device and the at least one IoT device, identification information associated with a user of the electronic device and a user of the at least one IoT device, or a model type of the electronic device and a model type of the at least one IoT device (Wane: para.0110-0111, the encryption/decryption keys of the Filesystem (FS), which will hereinafter be referred to as JCVM keys. The FS may be one single relatively small file encrypted with the generated symmetric keys; para.0114,The JCVM keys are thus generated using the following formula: JCVM Keys=f (Biometric signature, Username, Password, Government ID, Device ID, Virtual eUICC ID, cellular modem ID [“identification information associated with a user of the electronic device and a user of the electronic device and a user of the at least one IoT device”])).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Feekes and Nagelberg with the teachings of Wane to generate the encryption key by determining the encryption key based on symmetric parameters which comprise at least one of identification information associated with the electronic device and the at least one IoT device, identification information associated with a user of the electronic device and a user of the at least one IoT device, or a model type of the electronic device and a model type of the at least one IoT device. One of ordinary skill in the art would have been motivated to make this modification because the user-provided biometric information [or “user command”] as a parameter may create encryption, decryption, and signature keys (para.0050). Thus, devices implementing such concepts may enhance security to be connected devices such as IoT devices via digital signing of data, and encryption and decryption of data using encryption and decryption keys (para.0014, 0018 and para.0094).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Palle et al. (US 20210029112 A1)- TAPTIC AUTHENTICATION SYSTEM AND METHOD, [0004] The customer may be authenticated and transact with the FS servers using one or more of: biometric details of the customer and the taptic pattern; [0029-0030] the format component 150 generates an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 2493           
                                                                                                                                                                                             /CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493